431 F.2d 436
UNITED STATES of America, Plaintiff-Appellee,v.Robert E. FIELD, Defendant-Appellant.
No. 28872 Summary Calendar.**Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. CitizensCasualty Co. of New York, et al., 5th Cir., 1970,

431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Sept. 17, 1970.
Gerald L. Burrows, Atlanta, Ga., for appellant.
John W. Stokes, Jr., U.S. Atty., Allen L. Chancey, Jr., Asst. U.S. Atty., Atlanta, Ga., for appellee.
Appeal from the United States District Court for the Northern District of Georgia at Atlanta; Henley, Judge.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)